*346The opinion of the court was delivered by
Miller, J.
Relator applies for the writs of certiorari and prohibition to restrain proceedings he claims to be in violation of his suspensive appeal, refusing a respite to respondent’s firm, and appointing one of the firm liquidator.
In view of the fact that the litigation in which the suspensive appeal was taken has been ended by the judgments in the suits of iSchminke & Newman vs. Their Creditors, and Edgar Newman vs. 'George F. Schminke, decided to-day, it would serve no purpose to issue the writs even if the relator had any claim to the relief sought.
It is therefore ordered, adjudged and decreed that our former order on this application be set aside, and it is now ordered that relator’s application be denied at his costs.